73 S.W.3d 594 (2002)
348 Ark. 304
Timothy RAY
v.
STATE of Arkansas.
No. CR 02-317.
Supreme Court of Arkansas.
April 18, 2002.
Wright & Vannoy, by: Herbert T. Wright, Little Rock, for appellant.
No response.
MOTION FOR RULE ON THE CLERK
PER CURIAM.
Appellant, Timothy Ray, by and through his attorney, Herbert T. Wright, has filed a motion for belated appeal, which will be treated as a motion for rule on the clerk. See Johnson v. State, 342 Ark. 709, 30 S.W.3d 715 (2000) (citing Muhammed v. State, 330 Ark. 759, 957 S.W.2d 692 (1997)). Mr. Wright admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct.